DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Texas Instruments (“LMK05028 Low-Jitter Dual-Channel Network Synchronizer Clock with EEPROM”, of record and hereinafter “TI”) in view of Goyal et al. (US 9,954,541, of record and hereinafter “Goyal”) and Ruffieux (US 2002/0190802).

Claim 1: TI discloses a digital phase-locked loop (Fig.19), comprising: 
a time-to-digital converter (TDC within REF-DPLL) having a first clock input (fREF-TDC), a second clock input (output of divide-by-FB in REF-DPLL), and a TDC output (to the DLF in REF-DPLL); 
a digital loop filter (DLF) having an input coupled to the TDC output, and having a DLF output (output of DLF); and 
a numerically-controlled 
a phase detector having an input and an output (PFD within APLL); 
a loop filter having an input coupled to the output of the phase detector and an output (LF in APLL); 
a voltage-controlled 



a feedback fractional-N divider (the feedback divider ÷FB in the REF-DPLL) having an input coupled to the VCO output (indirectly coupled to the VCO output of APLL via ÷P1 Post Divider, the DPLL feedback clock, and ÷PR in the REF-DPLL; alternatively, the ÷P1 Post Divider and ÷PR may reasonably be considered as a part of the “feedback fractional-N divider, functioning as pre-scalar division components in the feedback fractional-N divider structure) and having an output coupled to the second clock input of the TDC (the output of ÷FB in the REF-DPLL being provided directly to the TDC in the REF-DPLL block); and
a programmable frequency divider (÷N in the APLL, also a fractional-N divider; see Fig.19) having a first input coupled to the DLF output (the DLF of REF-DPLL being coupled to the control input of the ÷N divider of the APLL), a second input coupled to the VCBO output (the output of the VCO), and an output coupled to the phase detector input (the PFD of the APLL; see Fig.19).

TI does not disclose the “oscillator” as a “bulk acoustic wave oscillator” or including “a voltage controlled bulk acoustic wave oscillator” that “includes a bulk acoustic wave oscillator and a differential negative transconductance oscillation driver” or the recited driver structure as indicated by strikethrough annotation above. 
Goyal discloses in a similar fractional-N PLL circuit (Fig.1) providing a voltage-controlled bulk acoustic wave oscillator (115). In Goyal, a VCBO includes a bulk acoustic wave oscillator (a “BAW resonator”; see Fig.1, col.5,17-20) and a negative transconductance 
While Goyal discloses utilizing a VCBO and negative transconductance driver including cross-coupled transistors, as discussed above, Goyal does not disclose the recited “first capacitor” and “second capacitor” within the drive circuit. Ruffieux discloses in a similar oscillator (Fig.6a), a first capacitor (12) may be provided between a control terminal of the first transistor (4) and a current terminal of the second transistor (5); and a second capacitor (11) may be coupled between a control terminal of the second transistor (5) and a current terminal of the first transistor (4). Ruffieux discloses that by providing capacitors in the cross-coupling paths of each transistor, capacitive attenuation that assures linearization of the cross-coupled transistors may be accomplished. See [0064]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided the recited first and second capacitors of Ruffieux within the VCBO of TI and Goyal in order to have provided capacitive attenuation that assures linearization of the cross-coupled transistors.
Claim 2: TI and Goyal disclose wherein the NCBO includes a bulk acoustic wave (BAW) resonator (see Fig.5 and col.1,45-46 of Goyal) that includes a piezoelectric layer sandwiched between electrodes (a piezoelectric layer sandwiched between electrodes is a defining, inherent feature of a bulk acoustic resonator; see Mahon et al., of record, “Bulk Acoustic Wave Devices - Why, How, and Where They are Going”, first paragraph of “BAW fundamentals” on pg. 15 for establishment of inherency).
Claim 3: TI and Goyal disclose the VCBO includes a capacitor array including at least first and second capacitors coupled to respective terminals of the BAW resonator (see 530 of Fig.5 and col.8,10-43 of Goyal).
Claim 5: TI and Goyal disclose wherein a frequency divider ratio of the programmable frequency divider is determined responsive to the output of the TDC (see Fig.19, where the output of the DLF of REF-DPLL is provided to the control input of the ÷N divider of the APLL). 
Claim 6: TI discloses wherein the programmable divider is configurable by the DLF output (the output of DLF being provided to the fractional divider of the APLL loop; see Fig.19 of TI2).
Claim 7: TI2 discloses wherein the phase detector is a phase and frequency detector (“PFD”; see APLL of Fig.19).

Response to Arguments
In light of the amendment filed 26 February 2021, the previous rejection under 35 U.S.C. 112(a) has been withdrawn.
Applicant’s arguments, see pg.5, filed 26 February 2021, with respect to the rejection(s) of claim(s) 1-3 and 5-7 under 35 U.S.C. 103 over TI and Goyal have been fully considered and TI, Goyal, and Ruffieux.
Specifically, while it is agreed that TI and Goyal do not disclose the amended features of a “first capacitor” and “second capacitor” within the recited configuration in the driver circuit, such an arrangement is disclosed as useful for improving linearization of the cross-coupled transistor circuit by Ruffieux. For further discussion, see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849